20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 1 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 2 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 3 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 4 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 5 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 6 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 7 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 8 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 9 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 10 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 11 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 12 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 13 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 14 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 15 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 16 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 17 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 18 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 19 of 20
20-35386-cgm   Doc 8-2   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                  B Pg 20 of 20
